Case: 2:97-cr-00167-JLG-EPD Doc #: 553 Filed: 06/02/20 Page: 1 of 7 PAGEID #: 1270



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

United States of America

      v.                                    Case No. 2:97-cr-167-6

Michael Lee Gordon


                               OPINION AND ORDER
      Defendant was convicted by a jury on Counts 1, 3, 5, 7, 9, 11,
and 13 for obstruction of commerce by robbery (Hobbs Act) in
violation of 18 U.S.C. §1951, and on Counts 2, 4, 6, 8, 10, 13, and
14 for carrying a firearm during and in relation to a crime of
violence in violation of 18 U.S.C. §924(c). By judgment entered on
May 20, 1999, defendant was sentenced to a term of incarceration of
151   months    on    the   Hobbs   Act   counts,    to   run    concurrently,   a
consecutive term of incarceration of 60 months on the §924(c)
charge in Count 2, and consecutive terms of incarceration of 240
months on the remaining §924(c) counts.
      On May 21, 2020, defendant filed a motion for reduction of
sentence     or      compassionate    release       pursuant      to   18   U.S.C.
§3582(c)(1)(A)(i), alleging extraordinary and compelling reasons.
Doc. 548.      Defendant also moved for the appointment of counsel and
for a hearing on the motion.
I. Exhaustion of Administrative Remedies
      Under 18 U.S.C. §3582(c)(1)(A), as modified by the First Step
Act of 2018, the court may reduce a sentence of imprisonment upon
motion of the Director of the Bureau of Prisons (“BOP”), or upon
motion of a defendant after that defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons
to file such a motion on a defendant’s behalf.                  Specifically, the
Case: 2:97-cr-00167-JLG-EPD Doc #: 553 Filed: 06/02/20 Page: 2 of 7 PAGEID #: 1271



district court has authority to rule on a motion of the defendant
      after   the    defendant   has   fully    exhausted   all
      administrative rights to appeal a failure of the Bureau
      of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request
      by the warden of the defendant’s facility, whichever is
      earlier[.]

§3582(c)(1)(A).      Under this section, before a defendant can file a
motion for reduction in sentence for “extraordinary and compelling
reasons” under that section in the district court, the defendant
must first ask the warden to file a motion for a reduction in
sentence on his behalf.         If that request is denied by the warden
within thirty days, defendant must exhaust all administrative
appeals before filing a motion in district court. If the defendant
presents his request to the warden and receives no response within
thirty days, he may then file a motion in the district court.                See
United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL 1938973 at
*2-3 (N.D. Ala. Apr. 22, 2020).                The exhaustion requirement
contained in §3582(c)(1)(A) is jurisdictional and cannot be waived.
See, e.g., United States v. Raia,               F.3d       , 2020 WL 1647922,
at *2 (3d Cir. Apr. 2, 2020).
      In the motion currently before the court, defendant relies
primarily on the passage of §403(a) of the First Step Act of 2018,
which amended the definition of a “second or subsequent conviction”
which would require the enhanced penalties specified in 18 U.S.C.
§924(c)(1)(C),      as   constituting       extraordinary     and    compelling
circumstances. Defendant has submitted a declaration under penalty
of perjury in which he states that he submitted requests for
compassionate relief to the warden on January 9, 2020, and on April
7, 2020, and that he had received no response as of May 11, 2020.


                                        2
Case: 2:97-cr-00167-JLG-EPD Doc #: 553 Filed: 06/02/20 Page: 3 of 7 PAGEID #: 1272



Doc. 548, p. 13.      He also submitted a declaration from Matthew A.
Pickett, who stated that he saw defendant hand the warden a request
for compassionate release on April 7, 2020.                 Doc. 548, p. 14.
Defendant has also attached copies of his January 9, 2020, and
April 7, 2020, requests for compassionate release.               Doc. 548, pp.
15-16.      In these documents, defendant requested compassionate
release based on the First Step Act’s changes to the §924(c)
definition of a “second or subsequent conviction.”                   The court
concludes that defendant has satisfied the exhaustion requirement
insofar as he relies on the First Step Act changes to the §924(c)
penalties.
      In his motion, defendant also points to his age (twenty-four
years) at the time of sentencing and the fact that he has completed
numerous educational courses while incarcerated.                 These matters
were not mentioned in either of defendant’s requests to the warden
for compassionate release. Therefore, these additional grounds for
compassionate release have not been exhausted, and the court will
not consider them at this time.
II. Existence of Extraordinary and Compelling Reasons
      If the exhaustion requirements are met, then the court can
entertain     a    motion    to   reduce     a   sentence   under    18   U.S.C.
§3582(c)(1)(A)(i).         In considering such a motion, the court must
determine whether “extraordinary and compelling reasons warrant
such a reduction” and whether “such a reduction is consistent with
applicable        policy    statements       issued    by    the     Sentencing
Commission[.]” 18 U.S.C. §3582(c)(1)(A)(i). If these requirements
are met, then the court must go on to determiner whether a
reduction is appropriate after considering the statutory sentencing


                                         3
Case: 2:97-cr-00167-JLG-EPD Doc #: 553 Filed: 06/02/20 Page: 4 of 7 PAGEID #: 1273



factors in 18 U.S.C. §3553(a).                §3582(c)(1)(A).          The grant of
compassionate release is at the discretion of the court.                        United
States v. Kincaid, No. 19-6271, 2020 WL 1951899, at *1 (6th Cir.
April 23, 2020).
      The   Sentencing     Commission        has   issued     a   policy   statement
regarding      the   reduction      of   a     term     of    imprisonment       under
§3582(c)(1)(A).       See U.S.S.G. §1B1.13.           Under §1B1.13, a reduction
may be ordered if extraordinary and compelling reasons warrant a
reduction, the defendant is not a danger to the safety of any other
person or to the community, and the reduction is consistent with
the policy statement.         §1B1.13(1)(A), (2) and (3).               Application
Note 1 to §1B1.13 sets forth the criteria for extraordinary and
compelling reasons.           Defendant stated that he is relying on
Application Note 1(D), which states that an extraordinary and
compelling reason exists if: “As determined by the Director of the
Bureau    of    Prisons,   there    exists     in     the    defendant’s    case    an
extraordinary and compelling reason other than, or in combination
with, the reasons described in subdivisions (A) through (C).”
§1B1.13, cmt. n. 1(D).         However, he argues that Application Note
1(D) is a catch-all provision, and that this court is free to
consider       any   reason   for    compassionate           release    under    this
subsection.      The court will assume, arguendo, for purposes of this
motion, that it has authority under subsection (D) to address
defendant’s argument.
      Under §403(a) of the First Step Act of 2018, the penalties
specified in §924(c)(1)(C) were amended by deleting the language
“second or subsequent conviction” and substituting “violation of
this subsection that occurs after a prior conviction under this


                                         4
Case: 2:97-cr-00167-JLG-EPD Doc #: 553 Filed: 06/02/20 Page: 5 of 7 PAGEID #: 1274



subsection     has     become   final.”        This   change    precludes     the
enhancement of penalties for more than one §924(c) offense charged
in the same case where the defendant has no §924(c) conviction from
a prior case.        The Sixth Circuit has held that the non-retroactive
change in §924(c) is substantive in nature, and not merely a
clarification of prior law.          See United States v. Richardson, 948
F.3d 733, 746-48 (6th Cir. 2020).            Congress determined that this
change    is   not    retroactive.     Under    §403(b)    of   that   Act,   the
amendment “shall apply to any offense that was committed before the
date of enactment of this Act, if a sentence for the offense has
not been imposed as of such date of enactment.” §403(b); 18 U.S.C.
§924(c)(1)(C).1
      The new law does not preclude charging more than one §924(c)
count in the same case, nor does it preclude running each count
consecutively, that is, “stacking.”            Rather, it simply means that
if the defendant does not have a §924(c) conviction from a previous
case, each §924(c) count charged in the current case would entail,
for example, a five-year mandatory minimum consecutive penalty,
rather than the enhanced penalty of two hundred and forty months
for a second or subsequent conviction.
      Defendant argues that the disparity between the sentences
imposed on defendants convicted on multiple §924(c) counts before
the effective date of the Act compared with defendants sentenced
today is an extraordinary and compelling reason for granting him a



      1
      Defendant’s argument that Congress’s decision to make the
§924(c) changes non-retroactive is unconstitutional is outside the
scope of a motion for compassionate release.     Such an argument
would be more appropriately raised in a motion to vacate under 28
U.S.C. §2255.

                                        5
Case: 2:97-cr-00167-JLG-EPD Doc #: 553 Filed: 06/02/20 Page: 6 of 7 PAGEID #: 1275



sentence       reduction.     District       courts   have   reached    different
conclusions as to whether the change in §924(c) penalties can
constitute an extraordinary and compelling reason for a sentence
reduction under Application Note 1(D).                However, for purposes of
the instant motion, this court need not resolve this issue.                      The
court notes that if defendant were sentenced today based on the
current §924(c) penalties, he would be sentenced to consecutive
terms of imprisonment of five years on each of the seven §924(c)
counts.     This would result in        a combined total of 35 years on the
firearm counts.        Added to the concurrent sentences of 151 months
(12    years and 7 months) on the Hobbs Act counts, this would result
in a total sentence of 47 years and 7 months.                Defendant has been
in custody since September 1, 1998.              Thus, even giving defendant
the benefit of the new §924(c) penalties and the maximum good time
credit of fifty-four days per year provided by the First Step Act,
see    18   U.S.C.     §3624(b)(1),      defendant      would   still     have     a
considerable amount of time left to serve on his sentence.                       See
United States v. Brown, 411 F.Supp.3d 446, 453-55 (S.D. Iowa
2019)(denying motion without prejudice where defendant would not be
eligible for immediate release under the new law).               Defendant has
not shown that the change in the §924(c) penalties constitutes an
extraordinary and compelling reason for reducing his sentence at
this time.      Thus, there is no need for the court to proceed to the
next    step    of   discussing   the    statutory     sentencing      factors    in
§3553(a).
III. Conclusion
       Defendant’s motions for appointment of counsel and for a
hearing are denied.         To the extent that defendant asserts grounds


                                         6
Case: 2:97-cr-00167-JLG-EPD Doc #: 553 Filed: 06/02/20 Page: 7 of 7 PAGEID #: 1276



which have not been administratively exhausted, his motion for
compassionate release is denied without prejudice for failure to
exhaust    administrative     remedies.       Insofar    as   defendant    seeks
release based on the First Step Act’s modification of the §924(c)
penalties, defendant’s motion is denied without prejudice because,
even if the new law were applied in the defendant’s case, defendant
would not be entitled to immediate release.

Date: June 2, 2020                       s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                        7
